                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHARISSE MILLER,                                      )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-04346-TWP-TAB
                                                      )
CIVIL,                                                )
                                                      )
                              Defendant.              )

           ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
                   SCREENING AND ORDER TO SHOW CAUSE

         This matter is before the Court on Plaintiff Charisse Miller’s (“Miller”) “Request to

Proceed in District Court Without Prepaying the Filing Fee” (Filing No. 2). Because she is allowed

to proceed in forma pauperis, this action is also subject to screening pursuant to 28 U.S.C. §

1915(e)(2)(B).

                                           I. DISCUSSION

A. Filing Fee

         Miller’s motion for leave to proceed in forma pauperis, without prepaying fees or costs

(Filing No. 2) is granted. While in forma pauperis status allows a plaintiff to proceed without pre-

payment of the filing fee, the plaintiff remains liable for the full fees. See Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable for the filing fee; “all [28

U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of fees”). The Court does not

have the authority to waive the filing fee, and it remains due despite Miller’s in forma pauperis

status. Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D. Ill. June 30, 2016) (“[c]ourt

does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015 U.S. Dist. LEXIS
106067, at *12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee for in forma pauperis litigants is

$350.00. No payment is due currently; however, the $350.00 balance remains owing.

B. Screening

        District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim to relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

C. The Complaint

        In this civil action, pro se plaintiff Miller has filed a fill-in-the-blank “Complaint for

Violation of Civil Rights.” (Filing No. 1.) She has checked the box for a 42 U.S.C. § 1983 claim

against “state or local officials” and identified “civil” as the defendant. Id. at 1, 3. She alleges that

the “events” took place in “Oklahoma, Arkansas, Texas, and Indianapolis”. Id. at 4. Miller’s facts




                                                   2
underlying the claim are stated only as “stolen possession food money clothes shoes.” Id. She does

not explain any relief that she is seeking. Id. at 5.

D. Dismissal of Complaint

        Miller has failed to state a claim for relief, provide factual allegations to support a claim,

or identify a defendant. Accordingly, the Complaint is subject to dismissal for lack of subject-

matter jurisdiction. “Courts . . . have an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.” Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006). A court “must raise the issue sua sponte when it appears that

subject matter jurisdiction is lacking.” Buethe v. Britt Airlines, 749 F.2d 1235, 1238 (7th Cir.

1984); see also Evergreen Square of Cudahy v. Wis. Hous. & Econ. Dev. Auth., 776 F.3d 463, 465

(7th Cir. 2015) (“federal courts are obligated to inquire into the existence of jurisdiction sua

sponte”). “When a federal court concludes that it lacks subject-matter jurisdiction, the court must

dismiss the complaint in its entirety.” Arbaugh, 546 U.S. at 514, quoted in Miller v. Herman, 600

F.3d 726, 730 (7th Cir. 2010); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”).

E. Opportunity to Show Cause

        Miller shall have through Monday, December 2, 2019, by which to show cause why

judgment consistent with this Entry should not issue. See Luevano v. Wal-Mart Stores, Inc., 722

F.3d 1014, 1022 (7th Cir. 2013) (“Without at least an opportunity to amend or to respond to an

order to show cause, an [in forma pauperis] applicant’s case could be tossed out of court without

giving the applicant any timely notice or opportunity to be heard to clarify, contest, or simply

request leave to amend.”).




                                                   3
        If Miller elects to file an amended complaint, she should conform to the following

guidelines: (a) the amended complaint shall comply with the requirement of Rule 8(a)(2) of the

Federal Rules of Civil Procedure that pleadings contain “a short and plain statement of the claim

showing that the pleader is entitled to relief . . . ,” which is sufficient to provide the defendants

with “fair notice” of the claim and its basis; Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per

curiam) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P.

8(a)(2)); (b) the amended complaint must include a demand for the relief sought; (c) the amended

complaint must identify what legal injury Miller claims to have suffered and what persons are

responsible for each such legal injury; and (d) the amended complaint must include the case

number referenced in the caption of this Entry.

                                         II. CONCLUSION

        For the reasons stated above, Miller’s Request to Proceed in District Court Without

Prepaying the Filing Fee (Filing No. 2) is GRANTED. Having screened the Complaint, the Court

finds it is subject to dismissal for lack of subject-matter jurisdiction. Miller is granted leave to file

an amended complaint by no later than Monday, December 2, 2019. If no amended complaint is

filed by that date, this action will be dismissed for the reasons set forth above.

        SO ORDERED.


       Date:    10/28/2019




Distribution:

CHARISSE MILLER
1033 East Washington
Indianapolis, IN 46202




                                                   4
